IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00479-CR

BRIAN SPILLER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 87th District Court
                             Freestone County, Texas
                            Trial Court No. 03-181-CR


                          MEMORANDUM OPINION


      Appellant Brian Spiller filed a post-conviction “motion for discovery” in the trial

court to obtain materials to assist him in pursuing post-conviction relief. The motion

requested the trial court to order the release of “Incident Report, Witness Statements,

Victims Statements and any Affidavits.” In response, the district clerk’s office provided

Spiller with a copy of the indictment and judgment of conviction and explained that it

did not possess the requested documents.
         Spiller has filed a “motion to appeal decision not to release discovery.” He

complains of the trial court’s refusal to rule on his motion and requests us to order the

trial court to produce the requested documents.

         We do not have jurisdiction of an appeal pertaining to a post-conviction motion

for discovery of evidence. See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App.

2008) (standard for determining jurisdiction is not whether appeal is precluded by law,

but whether appeal is authorized by law); Everett v. State, 91 S.W.3d 386, 386 (Tex.

App.—Waco 2002, no pet.) (stating that court has jurisdiction over criminal appeals

only when expressly granted by law). No law authorizes such an appeal. Cf. Clegg v.

State, 214 S.W.3d 671, 671 (Tex. App.—Waco 2007, no pet.) (“No statute vests this court

with jurisdiction over an appeal from an order denying a request for a free copy of the

trial record when such a request is not presented in conjunction with a timely filed

direct appeal.”). Accordingly, this appeal is dismissed.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed January 17, 2013
Do not publish
[CR25]




Spiller v. State                                                                   Page 2